DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Information Disclosure Statement

Applicant’s IDS from 12/14/2021 is acknowledged, and has been considered.

The remainder of this Notice of Allowance is substantially the same as the Notice of Allowance from 9/15/2021.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant’s response from 6/17/2020 is acknowledged.
The allowed claims are: 1-7, 18 and 19.
The following is an examiner’s statement of reasons for allowance.  Applicant amended the claims to what has been indicated to be allowable subject matter.  Although the art discloses treating with berbarmine alone, it does not teach treating with the additional compounds claimed, or with a combination with the additional derivatives claimed.  They represent contribution over the prior art.  See also Applicant’s specification:

“Identification of Compounds with a Similar Structure by Virtual Screening [0091] The inventors identified further 13 compounds via ligand-based virtual drug screening by using berbamine as reference. The identified 13 compounds are listed below. TABLE-US-00001 TABLE 1 Identified additional compounds […][0092] As shown in FIG. 8A, all these compounds have demonstrated an inhibitory effect against JEV infection in A549 host cells. Among them, 4 compounds including Compound #1, #7, #9 and #11 exhibited highest potency. As shown in FIG. 8B, these 4 compounds can effectively block the entry of JEV into the host cells.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627